   Case 1:21-cv-00100-MHT-CSC Document 17 Filed 07/29/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


MARLOW JEROME NEAL,                    )
                                       )
        Plaintiff,                     )
                                       )              CIVIL ACTION NO.
        v.                             )                1:21cv100-MHT
                                       )                     (WO)
JAMES BRAZIER, et al.,                 )
                                       )
        Defendants.                    )

                                    OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate,

filed this lawsuit complaining that he was attacked by

another,          younger    inmate,        punished         for      defending

himself, and denied the opportunity to press charges

against his assailant.              This lawsuit is now before the

court        on   the   recommendation           of    the     United    States

Magistrate         Judge    that    plaintiff’s         case    be    dismissed

without       prejudice.       There       are    no    objections       to    the

recommendation.             After    an    independent          and     de    novo

review       of   the   record,     the    court       concludes      that     the

magistrate judge’s recommendation should be adopted.
Case 1:21-cv-00100-MHT-CSC Document 17 Filed 07/29/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 29th day of July, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
